 


109 HR 549 IH: To amend the basic pay provisions of title 37, United States Code, to ensure pay equity for enlisted members of the reserve components who are selected to attend the United States Military Academy Preparatory School, the United States Naval Academy Preparatory School, or the United States Air Force Academy Preparatory School.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 549 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Holt (for himself, Mr. Hefley, Mr. Kennedy of Rhode Island, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend the basic pay provisions of title 37, United States Code, to ensure pay equity for enlisted members of the reserve components who are selected to attend the United States Military Academy Preparatory School, the United States Naval Academy Preparatory School, or the United States Air Force Academy Preparatory School. 
 
 
1.Basic pay rates for reserve components members selected to attend military service academy preparatory schools
(a)Pay equity for reservesSection 203(e)(2) of title 37, United States Code, is amended—
(1)by striking on active duty for a period of more than 30 days shall continue to receive and inserting shall receive; and
(2)by inserting before the period at the end the following: or at the rate provided for cadets and midshipmen under subsection (c), whichever is greater.
(b)Effective dateThe amendments made by subsection (a) shall take effect on the first day of the first month beginning on or after the date of the enactment of this Act.  
 
